McCay, Judge.
Taking section 251 of the Code literally, its words, “ who holds his office during the terra and ten days thereafter,” seem to justify the claim of Mr. JEeys to hold this office until ten days after the final adjournment of the Court.
But the section is to be construed in view of its object, to-wit: to supply the immediate necessity for a clerk or sheriff at the time of the meeting of the Superior Court. The Constitution and laws generally contemplate that these officers shall be elected by the people, and this temporary selection of such an officer by the Judge for the nonce, to-wit: at the time of holdiug the Court, is to be very strictly construed and not carried beyond the actual necessity.
In this case, the ordinary terra was over, eveu the ten days thereafter had expired. But there was an adjourned term to be held, and it is contended that this carries over the term of the appointee until ten days after the final adjournment!
"We do not agree with this construction. The great object of the provision is to meet the emergency. We are not prepared even to say that if a regular clerk were elected during the regular term, and were to demand his place, the appointment would not fall, since the emergency had ceased. But after the Court has adjourned to a different day the terms of the act are complied with, its reason is satisfied.
By the next section it is clear that it was contemplated that the appointment should cease when the regular clerk was elected.
Taking both sections together, and especially considering that the object of both is simply to meet a special emergency, to-wit: To secure officers at actual sessions of the Court — the power of the appointee to hold over is rather permissory than mandatory, and we conclude that there was no intent to extend the term beyond ten days after the actual session of the Court.
As we have said, we are not prepared to say that the appointee would not yield to the regular officer, whenever he *389was elected and qualified, but we feel that it was clearly not the intent to carry the appointment over, simply because the Judge has appointed an adjourned term.
Judgment affirmed.